— In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Rockland County (Stolarik, J.), dated May 22, 1986, which granted the application and denied the cross application to compel arbitration.
*636Ordered that the order is reversed, with costs, the application is denied and the cross application is granted.
The agreement in question provides for two means of dispute resolution. Article VI deals with questions or differences of opinion which may arise in the administration of the agreement. This article expressly provides for arbitration by PERB. Appendix A provides a mechanism for resolving grievances brought by individual employees.
At issue in this dispute is a difference of opinion between the parties as to the meaning of the word "charges” as used in the last sentence of article XIX. Clearly, this falls within the ambit of article VI permitting arbitration by PERB. We do not agree with the IAS court that a party to the agreement must resort to the grievance procedures in appendix A before invoking the interpretation provisions of article VI. Lawrence, J. P., Eiber, Spatt and Sullivan, JJ., concur.